Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 16-21, 24, 26 and 31-33 are pending in the application. Claims 16-21, 24, 26, 31 and 32 are rejected. Claim 33 is objected to. 


Response to Amendment / Argument
Applicant’s amendments have necessitated changes to the previously presented rejections under 35 USC 103 and on the ground of nonstatutory double patenting; however, Applicant’s arguments will be addressed as they relate to the rejections below. On pages 6 and 7, Applicant summarizes the Examiner’s rationale and discusses the scope of the independent claims. Applicant further refers to the amendment to remove “prevention” in the independent claims. On page 7 of the response, Applicant states the Office’s rationale appears to be based on inherency where “treating all patients having diabetes (collectively, “the Augustyns population”) would inherently treat patients also having ocular surface disease.” Applicant refers to various case law and states on page 8 of the response that “The Office has not alleged – and the cited art does not teach or suggest – that ocular surface disease is an inherent characteristic among the entire Augustyns population.” First, the Examiner would not necessarily agree that “all patients having diabetes” is the patient population of the prior art since the prior art teaches diabetic retinopathy. Second, the Examiner has not stated that the rejection is premised on an inherency rationale but rather that the active step instantly recited of administering the compound of the prior art to a patient having an instantly claimed condition would have been suggested by the prior art’s teachings. Applicant appears to take the 
On pages 8 and 9 of the response, “Applicant notes that the population of patients having both ocular surface disease and diabetes is small compared to the entire population suffering from ocular surface disease.” Considering 
For these reasons, Applicant’s arguments regarding the rejection of claims under 35 USC 103 are not found persuasive regarding the rejection below. On page 9 of the response, Applicant traverses the double patenting rejection on the same grounds as the 103 rejection, which have not been found persuasive as discussed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21, 24, 26, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,003,627 by Augustyns et al. in view of Manaviat et al. BMC Ophthalmology 2008, 8:10, pages 1-4.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Claim 10 of the patent recites methyl 1-(bis(4-acetamidophenoxy)phosphoryl)-2-(4guanidino-phenyl)ethylcarbamate, which has the following structure (and is recited in instant claim 19):

    PNG
    media_image1.png
    271
    178
    media_image1.png
    Greyscale
.
The structure above reads on formula (I) of claims 17 where A is –(C=O)- and R is an aliphatic group (methoxy). The compound above is further recited in claim 19 as compound 2. Regarding instant claim 18, the patent claims Di-(4-acetamidophenyl) 1-(methylsulfonylamino)-2-(4-guanidinophenyl)-ethanephosphonate, which reads on formula (I) were A is –SO2- and R is C1 alkyl. Regarding instant claim 26, claim 12 of the patent recites compositions comprising an excipient.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The instant claims are drawn to methods of treatment of conditions not explicitly recited in the prior art including an ocular surface disease.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
Regarding the treatment of an ocular surface disease, the patent discloses the following in column 40:

    PNG
    media_image2.png
    245
    630
    media_image2.png
    Greyscale

Accordingly, the prior art teaches utility in treating diabetic retinopathy. A person having ordinary skill in the art, however, would expect that patients in need of treatment for diabetic retinopathy would significantly 
Our findings support the impression that diabetic patients have an elevated prevalence of dry eye syndrome. Diabetic retinopathy and dry eye appear to have a common association.

Accordingly, a person having ordinary skill in the art would expect that a substantial portion of patients in need of treatment for diabetic retinopathy would be in need of treatment of dry eye syndrome, which is an ocular surface disease as recited in claim 24 and claim 31.
	Regarding the fact that Applicant has amended the instant claims to remove exclude prevention, the prior art teaches conditions such as rheumatoid arthritis and psoriasis where at least there conditions would largely involve pain as embraced by instant claims 16 and 26. Similarly, claim 31 encompasses the treatment of inflammatory pain that would appear to include arthritic pain due to inflamed joints.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-21, 24, 26, 31 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,003,627, in view of view of Manaviat et al. BMC Ophthalmology 2008, 8:10, pages 1-4. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent 

    PNG
    media_image1.png
    271
    178
    media_image1.png
    Greyscale
.
The structure above reads on formula (I) of claims 17 where A is –(C=O)- and R is an aliphatic group (methoxy). The compound above is further recited in claim 19 as compound 2. Regarding instant claim 18, the patent claims Di-(4-acetamidophenyl) 1-(methylsulfonylamino)-2-(4-guanidinophenyl)-ethanephosphonate, which reads on formula (I) were A is –SO2- and R is C1 alkyl. Regarding instant claim 26, claim 12 of the patent recites compositions comprising an excipient. Regarding the instant method steps, the patent discloses the following in column 40:

    PNG
    media_image2.png
    245
    630
    media_image2.png
    Greyscale

Accordingly, the patent teaches utility in treating diabetic retinopathy. A person having ordinary skill in the art, however, would expect that patients in need of treatment for diabetic retinopathy would significantly overlap with patient populations of instant claim 24 including those in need of 
Our findings support the impression that diabetic patients have an elevated prevalence of dry eye syndrome. Diabetic retinopathy and dry eye appear to have a common association.

Accordingly, a person having ordinary skill in the art would expect that patients in need of treatment for diabetic retinopathy would largely overlap with patients having dry eye syndrome, which is an ocular surface disease as recited in claim 24. Regarding the fact that Applicant has amended the instant claims to remove exclude prevention, the patent discloses utility in treating conditions such as rheumatoid arthritis and psoriasis where at least there conditions would largely involve pain as embraced by instant claims 16 and 26. Similarly, claim 31 encompasses the treatment of inflammatory pain that would appear to include arthritic pain due to inflamed joints. With respect to the fact that certain claims of the patent are drawn to compounds and compositions while the instant claims are drawn to methods of treating or preventing conditions (and the utilities of the specification of the patent are cited above), Applicant is directed to Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. 95 USPQ2d 1797, Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373 [68 USPQ2d 1865] (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 [86 USPQ2d 1001] (Fed. Cir. 2008) for analogous situations.

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626